Title: Council of War, 3 August 1775
From: Council of War
To: 



[Cambridge, 3 August 1775]

At a Council held at Cambridge Head Quarters August 3d 1775
Present his Excelly General Washington.

          
            Major Gens. Ward—Lee & Puttnam
            
          
          
            Brigader Gens.
            
          
          
            Thomas
            Sullivan
          
          
            Heath
            Green
          
          
            Spencer
            Gates
          
        

The General communicated sundry Letters respecting the State of the Ammunition which appears to be far short of the Return made some Time ago, & having explained in what Manner the Mistake had happened desires the Opinion & Advice of the Generals present on this Subject. Upon the Returns now made—the whole Stock of the Army at Roxbury & Cambridge & the adjacent Posts consists of 90 Bbbls or thereabouts.
It was proposed to make an Attempt on the Magazine at Halifax where there is Reason to suppose there is a great Quantity of Powder—And upon the Question being severally put it was agreed to by a great Majority. & that the Detachment for this Enterprize consist of 300 Men. Also to endeavour to collect a Supply from the neighbouring Provinces of New Hampshire, Rhode Island & Connecticut.
